Exhibit 10.31 - Modification andAmendment Letters,Formof WarrantJanuary 2010 MODIFICATION AND AMENDMENT AGREEMENT This Modification and Amendment Agreement ("Agreement") dated as of January 10 2010 is entered into by and between Attitude Drinks, Inc., a Delaware corporation (the "Company") and Alpha Capital Anstalt ("Holder"). WHEREAS, the Company issued to the Holder convertible promissory notes as set on Schedule A ("Notes") and warrants to purchase the Company's commons stock as set f Schedule B ("Warrants"); and WHEREAS, the Company has requested that the Maturity Date of the Notes be extended to June 30, 2010 and certain other modifications made to some of the Notes. NOW THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement, the Company and the Holder hereby agree as follows: 1. In consideration of the Holder's agreement to extend the Maturity Date of the Notes, the Company shall issue to Holder a note in the principal amount of $50,000, in the form attached hereto as Exhibit 1. 2.The Purchase Price of the Warrants is reduced to $0.008 per share subject to further reduction as described in the Warrants. 3. The Maturity Date of the Notes is extended to June 30, 2010. 4.Sections 1.2, 2.1, 2.2 and 3.1 of the Notes issued on October 23, 2007 and February 15, 2008 are deleted in their entirety. Section 3.1 is replaced with the following: "The Holder shall have the rights, but not the obligation, to convert any portion of the then aggregate outstanding Principal Amount of this Note, together with interest, if any, and fees due hereon, and any sum arising under the Subscription Agreement, and the Transaction Documents, including but nor limited to Liquidated Damages, into shares of Common stock. Subject to adjustment as provided in Section 3.4(b) hereof, the fixed conversion price per share shall be $.05 ("Fixed Conversion Price"). The per share conversion price shall be the lesser of (i) the Fixed Conversion Price, or (ii) 80% of the average of the three lowest closing bid prices for the Common Stock as reported by Bloomberg L.P. for the Principal Market for the twenty trading days preceding a Conversion Date, but in no event greater than the Fixed Conversion Price (such actual conversion price being the "Conversion Price")." 5.Sections 3.4(a) of the Notes issued on October 23, 2007 and February 15, 2008 are deleted in their entirety and replaced with the following: "The number of shares of Common Stock to be issued upon each conversion of this Note pursuant to this Article III shall be determined by dividing that portion of the Principal Amount and interest and fees to be converted, if any, by the then applicable Conversion Price." 6. The following words are deleted from the end of the first sentence of Section 2.1(a) of the Note issued on January 27, 2009: "(the "Fixed Conversion Price")." 7. Sections 2.1(b) of the Notes issued on January 27, 2009 and March 30, 2009 are deleted in their entirety and replaced with the following:"Subject to adjustment as provided in Section 2.1(c) hereof, the fixed conversion price per share shall be $.05 ("Fixed Conversion Price"). The per share conversion price shall be the lesser of (i) the Fixed Conversion Price, or (ii) 80% of the average of the three lowest closing bid prices for the Common Stock as reported by Bloomberg L.P. for the Principal Market for the twenty trading days preceding a Conversion Date, but in no event greater than the Fixed Conversion Price (such actual conversion price being the "Conversion Price")." 8. The Company acknowledges that the holding period of the amended Notes and Warrants tacks back to the original issue date of the Notes and Warrants for Rule 144 purposes. 9. All other terms and conditions of the Notes, including any damages or interest which has accrued shall remain in full force and effect and payable. 10. Each of the undersigned states that he has read the foregoing Agreement and understands and agrees to it. 11. A copy of this Agreement annexed to the Notes shall be sufficient to reflect the amendment thereto. 12.This Agreement may be executed and delivered by facsimile or PDF signature. ATTITUDE DRINKS, INC. ALPHA CAPITAL ANSTALT /s/ Roy Warren By: Roy Warrn By: Konrad Ackerman Its: CEO Its: Director SCHEDULE A Issue Date Original Note Principal 10/23/2007 1/8/2008 2/15/2008 9/29/2008 9/29/2008 12/18/2008 1/27/2009* ? 1/27/2009 3/30/2009 ** 11//09 * The principal amount of this note was originally $60,000 and was increased $60,000 on 2/17/09 pursuant to an allonge to the Note **The principal amount of this note was originally $100,000 and was increased $80,556 on 7/15/09 pursuant to an allonge to the Note SCHEDULE B Issue Date Purchasable Shares MODIFICATION AND AMENDMENT AGREEMENT This Modification and Amendment Agreement ("Agreement") dated as of December 13, 2009 is entered into by and between Attitude Drinks, inc., a Delaware corporation (the "Company") and Whalehaven Capital Fund, Lid. ("Holder"). WHEREAS, the Company issued to the Holder convertible promissory notes as set forth on Schedule A ("Notes"); and WHEREAS, the Company has requested that the Maturity Date of the Notes be extended to June 30,2010 and certain other modifications made to some of the Notes. NOW THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement the Company and the Holder hereby agree- as Mows.' 1. In consideration of the Holder's agreement to extend the Maturity Date of the Notes, (lie Company shall issue to Holder a note in fee principal amount of $50,000, in the form attached hereto as. 2. The Maturity Date of the Notes is extended to June 3 0, 2010. 3. Sections 1.2.2.1,2.2 and 3,1 of the Notes issued on October 23,2007 and February 15, 2008 are deleted in their entirety. Section 3.1 is replaced with the Mowing: "The Holder shall have the rights, but not the obligation, to convert my portion of this then aggregate outstanding Principal Amount of this Note, together with interest, if any, and fees due hereon, and arty sum arising under the Subscription Agreement, and die Transaction Documents, including but nor limited to Liquidated Damages, into shares of Common stock. Subject to adjustment as provided in Section 3.4(b) hereof, the fixed conversion price per share shall be $.05 ("Fixed Conversion Price"). The per share conversion pries shall be the lesser of (t) the fixed Conversion Price, or (ii) 80% of the average of Ate three lowest closing bid prices for the Common Stock as reported by Bloomberg L.P. for the Principal Market for the twenty trading days preceding a Conversion Date,, but in no event greater Him the Fixed Conversion Price (such actual conversion price being the "Conversion Perce").1' 4.Sections 3.4(a) of the Notes issued on October 23,2007 and February 15,2008 are deleted hi their entirety and replaced with the following,* "The number of sixties of Common Stock to be issued upon each conversion of this Note pursuant to this Article IH shall be determined by dividing that portion of the Principal Amount and interest and fees to be converted, if any, by the then applicable Conversion Price." 5. The following words are deleted from the end of the first sentence of Section2.1 (a) of the Note issued on January 27.2009: "(the "Fixed Conversion Price").'1 6. Sections 2.1(b) of the Notes issued on January 27,2009 and March 30,2009 are deleted in their entirety and replaced with the following: "Subject to adjustment as provided in Section 2.1(c) hereof, the fixed conversion price per share shall be $.05 ("Fixed Conversion Price'1). The per share conversion price shall be the lesser of (i) the Fixed Conversion Price, or (ii) 80% of the average of the three lowest closing bid prices for tire Common Stock as reported by Bloomberg L.P. for the Principal Market for the twenty trading days preceding a Conversion Date, but in no event greater than the Fixed Conversion Price (such actual conversion price being the "Conversion Price")," 7 The Company acknowledges that the holding period of the amended Notes tacks back to the original issue date of the Notes for Rule 144 purposes, 8. All other terms and conditions of the Notes, including any damages or interest which has accrued shall-remain in full force and effect and payable. 9. Each of the undersigned states that he has read the foregoing Agreement and understands and agrees to it. 10. A copy of this Agreement annexed to the Notes shall be sufficient to reflect the amendment thereto. 11. This Agreement may he executed and delivered by facsimile or PDF signature. ATTITUDE DRINKS, INC. WIIALEHAVEN CAPITAL FUND, LDT. /s/ /s/ By: By: Its: Its: SCHEDULE A Issue Date Original Note Principal 10/23/2007 2/15/2008 1/27/2009 1/27/2009 3/30/2009* * The principal amount of this note was originally $100,000 and was increased $80,556 on 7/15/09 pursuant to an allonge to the Note MODIFICATION AND AMENDMENT AGREEMENT This Modification and Amendment Agreement ("Agreement") dated as of January 28. 2010 is entered into by and between Attitude Drinks. Inc 3 Delaware corporation (the "Company") and SM1VEL LLC. (Smivel) collectively (the "Holder"). WHEREAS, the Company issued to the Holders warrants to purchase the Company's commons stock as set forth on Schedule A {"Warrants"*): and WHEREAS, the Company and Holders desire to modify the terms of the Warrants as set forth herein. NOW THEREFORE., in consideration of the mutual covenants and other agreements contained in this Agreement the Company and Holders hereby agree as follows: 1. The Company and Holders acknowledge that the Purchase Price of the Warrants is reduced to S0.008, subject to further reduction as described in the Warrants. 2. The Holders waive any event that has triggered the provisions of Sections 3.4 of the Warrants prior to die date of this Agreement. Nothing herein shall be deemed a waiver of such Section based on any agreement after the date of this Agreement. Any future application of Section 3.4 will be calculated based upon the original Purchase Price. 3. The Expiration Date of the Warrants is extended to July 15, 2015. 4. The Company acknowledges that the holding period of the amended Warrants tacks back to die original issue date of the Warrants for Rule 144 purposes. 5. Ail other terms and conditions of the Warrants, including any damages or interest which has accrued shall remain La full force and effect and payable, 6. Each of the undersigned stales mat he has read the foregoing Agreement and understands and agrees to it. 7. A copy of this Agreement annexed to the Warrants shall be sufficient to reflect the amendment thereto. 8. This Agreement may be executed and delivered by facsimile or PDF signature and may be executed in two or more counterparts. IN WITNESS WHEREOF, the Company and 1 Holders have caused this Agreement to be signed in its name by an authorized officer as of the date written above. ATTITUDE DRINKS, INC. /s/ Roy Warren By: Roy Warren Its: CEO Smivel [] /s/ Joseph A Smith By: Joseph A Smith By: Its: Managing Member Its: SCHEDULE A Holder Date Original Shares Current Shares Smivel 10/23/07 Smivel 06/26/08 MODIFICATION AND AMENDMENT AGREEMENT This Modification and Amendment Agreement ("Agreement") dated as of January 28. 2010 is entered into by and between Attitude Drinks, Inc a Delaware corporation (the "Company") and Monarch Capital Fund Ltd. ("Monarch") collectively (the "Holder"). WHEREAS. the Company issued to the Holders warrants to purchase the Company's commons stock as set forth on Schedule A ("Warrants"); and WHEREAS. the Company and Holders desire to modify' the terms of the Warrants as set forth herein. NOW THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement, the Company and Holders hereby agree as follows: 1. The Company and Holders acknowledge that the Purchase Price of the Warrants is reduced to S0.008. subject to further reduction as described in the Warrants. 2. The Holders waive any event that has triggered the provisions of Sections 3.4 of the Warrants prior to the date of this Agreement. Nothing herein shall be deemed a waiver of such Section based on any agreement after the date of this Agreement. Any future application of Section 3.4 will be calculated based upon the original Purchase Price. 3. The Expiration Date of the Warrants is extended to July 15.2015. 4. The Company acknowledges that the holding period of the amended Warrants tacks hack to the original issue date of the Warrants for Rule 144 purposes. 5.All other terms and conditions of the Warrants, including any damages or interest which has accrued shall remain in full force and effect and payable. 6.Each of the undersigned states that he has read the foregoing Agreement and understands and agrees to it. 7.A copy of this Agreement annexed to the Warrants shall be sufficient to reflect the amendment thereto, 8.This Agreement may be executed and delivered by facsimile or PDF signature and may be executed in two or more counterparts. IN WITNESS WHEREOF, the Company and Holders have caused this Agreement to be signed in its name b\ an authorized officer as of the date written above. ATTITUDE DRINKS, INC. /s/ Roy Warren By: Roy Warren Its: CEO MONARCH [] /s/ By: Navigator Management Ltd. By: Its: Director Its: SCHEDULE A Holder Date Original Shares Current Shares Monarch 10/23/07 Monarch 06/26/08 MODIFICATION AND AMENDMENT AGREEMENT This Modification and Amendment Agreement ("Agreement") dated as of January 28, 2010 is entered into by and between Attitude Drinks, Inc., a Delaware corporation (the "Company") and Alpha Capital Anstalt ("Alpha") and Whalehaven Capital Fund, Ltd. ("Whalehaven") (Alpha and Whalehaven each a "Holder" collectively the "Holders"). WHEREAS, the Company issued to the Holders warrants to purchase the Company's commons stock as set forth on Schedule A ("Warrants"); and WHEREAS, the Company and Holders desire to modify the terms of the Warrants as set forth herein. NOW THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement, the Company and Holders hereby agree as follows: 1.The Company and Holders acknowledge that the Purchase Price of the Warrants is reduced to $0,008, subject to further reduction as described in the Warrants. 2.No agreement among the Company and the Holders or security issued to the Holders by the Company, prior to the date of this Agreement, shall be deemed to have triggered the provisions of Sections 3.4 of the Warrants. Nothing herein shall be deemed a waiver of such Section based on any agreement with the Holders after the date of this Agreement or any agreement with or security issued to any person other than the Holders.Any future application of Section 3.4 will be calculated based upon the original Purchase Price. 3. The Expiration Date of the Warrants is extended to July 15,2015. 4. The Company acknowledges that the holding period of the amended Warrants tacks back to the original issue date of the Warrants for Rule 144 purposes. 5. All other terms and conditions of the Warrants, including any damages or interest which has accrued shall remain in full force and effect and payable. 6. Each of the undersigned states that he has read the foregoing Agreement and understands and agrees to it. 7. A copy of this Agreement annexed to the Warrants shall be sufficient to reflect the amendment thereto. 8. This Agreement may be executed and delivered by facsimile or PDF signature and may be executed in two or more counterparts. IN WITNESS WHEREOF, the Company and Holders have caused this Agreement to be signed in its name by an authorized officer as of the date written above. ATTITUDE DRINKS, INC. /s/ Roy Warren By: Roy Warren Its: CEO ALPHA CAPITAL ANSTALT WHALEHAVEN CAPITAL FUND, LTD. By: Konard Ackerman By: Its: Director Its: SCHEDULE A Holder Date Original Shares Current Shares Whalehaven 10/23/07 Whalehaven 2/15/08 Whalehaven 1/27/09 Whalehaven 3/30/09 Whalehaven 7/15/09 MODIFICATION AND AMENDMENT AGREEMENT This Modification and Amendment Agreement ("Agreement") dated as of February 1, 2010 is entered into by and between Attitude Drinks, Inc., a Delaware corporation (the "Company") and Alpha Capital Anstalt ("Alpha") and Whalehaven Capital Fund, Ltd. ("Whalehaven") (Alpha and Whalehaven each a "Holder" collectively the "Holders"). WHEREAS, the Company issued to the Holders warrants to purchase the Company's commons stock as set forth on Schedule A ("Warrants"); and WHEREAS, the Company and Holders desire to modify the terms of the Warrants as set forth herein. NOW THEREFORE, in consideration of the mutual covenants and other agreements contained in this Agreement, the Company and Holders hereby agree as follows: 1.The Company and Holders acknowledge that the Purchase Price of the Warrants is reduced to $0,008, subject to further reduction as described in the Warrants. 2. No agreement among the Company and the Holders or security issued to the Holders by the Company, prior to the date of this Agreement, shall be deemed to have triggered the provisions of Sections 3.4 of the Warrants. Nothing herein shall be deemed a waiver of such Section based on any agreement with the Holders after the date of this Agreement or any agreement with or security issued to any person other than the Holders. Any future application of Section 3.4 will be calculated based upon the original Purchase Price. 3. The Expiration Date of the Warrants is extended to July 15, 2015. 4. The Company acknowledges that the holding period of the amended Warrants tacks back to the original issue date of the Warrants for Rule 144 purposes, 5. All other terms and conditions of the Warrants, including any damages or interest which has accrued shall remain in full force and effect and payable. 6. Each of the undersigned states that he has read the foregoing Agreement and understands and agrees to it. 7. A Copy of this Agreement annexed to the Warrants shall be sufficient to reflect the amendment thereto. 8. This Agreement may be executed and delivered by facsimile or PDF signature and may be executed in two or more counterparts. IN WITNESS WHEREOF, the Company and Holders have caused this Agreement to be signed in its name by an authorized officer as of the date written above. ATTITUDE DRINKS, INC. /s/ Roy Warren By: Roy Warren Its: CEO ALPHA CAPITAL ANSTALT WHALEHAVEN CAPITAL FUND, LTD. By: Konard Ackerman By: Its: Director Its: SCHEDULE A Holder Date Original Shares Current Shares Whalehaven 10/23/07 Whalehaven 2/15/08 Whalehaven 1/27/09 Whalehaven 3/30/09 Whalehaven 7/15/09 Whalehaven 1/28/10 Alpha 10/23/07 Alpha 2/1508 Alpha 1/27/09 Alpha 3/30/09 Alpha 7/15/09 Alpha 1/28/10 Form of Warrant NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. Right to Purchase shares of Common Stock of Attitude Drinks Inc. (subject to adjustment as provided herein) CLASS A COMMON STOCK PURCHASE WARRANT No.
